TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00215-CV



                                  Lenny Acevedo, Appellant

                                               v.

            Federal National Mortgage Association a/k/a Fannie Mae, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-15-000869, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                                          ORDER

PER CURIAM

              Appellant Lenny Acevedo’s application for emergency temporary restraining

order, seeking to stay execution of the writ of possession ordered by the county court at law on

May 1, 2015, is denied.

              It is ordered on May 7, 2015.



Before Justices Puryear, Pemberton, and Bourland